


Exhibit 10.2 Form of Weyerhaeuser Company 2013 Long-Term Incentive Plan Stock
Option Terms and Conditions






WEYERHAEUSER COMPANY
2013 LONG-TERM INCENTIVE PLAN
STOCK OPTION AWARD
TERMS AND CONDITIONS
Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and these Stock
Option Award Terms and Conditions, Weyerhaeuser Company has granted you an
Option under its 2013 Long-Term Incentive Plan (the “Plan”) to purchase the
number of shares of the Company's Common Stock indicated in your Grant Notice
(the “Shares”) at the exercise price indicated in your Grant Notice (the
“Grant”). The Grant was made as of the date of the Compensation Committee action
authorizing the Grant (the “Grant Date”). You may decline this Grant by
notifying sharon.dusek@weyerhaeuser.com within one month of the Grant Date. In
the event you decline this Grant, you will not be entitled to any award,
benefit, or other compensation in lieu thereof.
Capitalized terms not explicitly defined in this document but defined in the
Plan have the definitions given to such terms in the Plan. The Option is granted
to you as a participant in the Plan and is subject to the terms and conditions
set out in the Plan. In addition, the Option has the following terms and
conditions:
1.    Vesting. Subject to the provisions of Section 3, the Option will vest and
become exercisable over a period of four years. No part of the Option will be
exercisable until the one-year anniversary of the Grant Date. On the one-year
anniversary of the Grant Date, 25% of the Option will vest and become
exercisable, with an additional 25% of the Option vesting and becoming
exercisable on each of the second, third and fourth anniversaries of the Grant
Date, respectively. As of the fourth anniversary of the Grant Date, 100% of the
Option will be vested and exercisable.
2.    Term. The Options will expire on the date specified in your Grant Notice,
which is the tenth anniversary of the Grant Date. Following that date, you will
no longer be able to exercise the Option. In addition, as set forth in Section
3, the Option may terminate earlier than the tenth anniversary of the Grant Date
if your employment with the Company and all Related Companies ceases for any
reason. Transfer of employment between or among the Company and its subsidiaries
is not considered termination of employment. Options that are not vested before
their expiration date are forfeited and without value.
3.    Termination of Employment; Death; Disability; Change in Control. In the
event of your termination of employment, death or Disability or a Change in
Control, the following vesting and expiration dates will apply.
(a)    Termination of Employment at Age 62. If you terminate employment at age
62 or older and if clause (ii) in the first paragraph of Section 3(g) is not
applicable, your Option will vest and become exercisable according to the
following schedule:
i.    If your retirement occurs on or after the one-year anniversary of the
Grant Date, your Option will continue to vest according to the vesting schedule
described in Section 1 above and you will be able to exercise any portion of
your Option that has vested for the remaining term of the grant, up to a maximum
of 10 years as provided in Section 2.

1

--------------------------------------------------------------------------------




ii.    If your retirement occurs before the one-year anniversary of the Grant
Date, the number of Shares for which the Option may be exercised will be
pro-rated based on the number of months worked after the Grant Date. The number
will be calculated by multiplying the number of shares in your Grant Notice by a
fraction the numerator of which is the number of months worked after the Grant
Date and the denominator of which is 12. The remaining portion of the Option
will be forfeited and no Shares will be issued or issuable with respect to such
forfeited portion of the Option. The pro-rated portion of the Option will
continue to vest according to the vesting schedule described in Section 1 above
and you will be able to exercise any portion of your Option that has vested for
the remaining term of the grant, up to a maximum of 10 years as provided in
Section 2.
(b)    Termination of Employment Due to Job Elimination. If your employment is
involuntarily terminated due to the elimination of your position with the
Company or any Related Company and if clause (ii) in the first paragraph of
Section 3(g) is not applicable, your Option will continue to vest for one year
following your termination. The remaining unvested portion of your Option as of
the one-year anniversary of your termination date will be forfeited and no
Shares will be issued or issuable with respect to such forfeited portion of the
Option. You will be able to exercise the vested portion of your Option within a
maximum of three years from the date of termination, or during the remaining
term of the grant if that is a shorter period of time.
(c)    Termination of Employment for Other Reasons. If your employment is
terminated before your Option fully vests under Section 1 and none of the other
provisions under Section 3 apply, any portion of your Option that is not vested
under Section 1 on the date of your termination is immediately forfeited and no
Shares will be issued or issuable with respect to such forfeited portion of the
Option. You will be able to exercise any portion of your Option that has vested
as of the date of your termination for a maximum of 90 days from the date of
termination, or during the remaining term of the grant if that is a shorter
period of time.
(d)    Termination of Employment for Cause. If your employment is terminated for
Cause, then, notwithstanding anything to the contrary herein, including, but not
limited to, Section 3(a), both the vested and nonvested portions of the Option
will automatically expire at the time the Company or Related Company first
notifies you of your termination for Cause, unless the Committee determines
otherwise. If your employment or service relationship is suspended pending an
investigation of whether you will be terminated for Cause, all your rights under
the Option, including the right to exercise any vested portion of the Option,
likewise will be suspended during the period of investigation. In no event will
such a suspension extend the remaining term of the grant, even if it is
ultimately determined that you will not be terminated for Cause. If any facts
that would constitute termination for Cause are discovered after your
Termination of Service, any Option you then hold may be immediately terminated
by the Committee.
“Cause” means: (i) willful and continued failure to perform substantially your
duties with the Company or any Related Company after the Company or Related
Company delivers to you written demand for substantial performance specifically
identifying the manner in which you have not substantially performed your
duties; (ii) conviction of a felony; or (iii) willfully engaging in illegal
conduct or gross misconduct that is materially and demonstrably injurious to the
Company or any Related Company.

2

--------------------------------------------------------------------------------






(e)    Termination as a result of death of the Participant. During your
lifetime, this Option may be exercised only by you. If you die while actively
employed, your Option is automatically 100% vested and your beneficiary or, if
there is no named beneficiary, your personal representative may exercise the
Option at any time or from time to time within a maximum of three years after
your date of death, or during the remaining term of the grant if that is a
shorter period of time.
(f)    Termination of Employment due to Disability. If your employment is
terminated as a result of Disability while actively employed, your Option is
automatically 100% vested. You will be able to exercise the Option within a
maximum of three years from the date of termination, or during the remaining
term of the grant if that is a shorter period of time.
As defined by the Company's Retirement Plan for Salaried Employees, “Disability”
means “a medical condition in which a Participant is either entitled to total
and permanent disability benefits under the Social Security Act or judged to be
totally and permanently disabled by the Administrative Committee or any person
or committee delegated by the Administrative Committee to make such
determinations.”


The Option must be exercised within three months after termination of employment
for reasons other than death or Disability and one year after termination of
employment due to Disability to qualify for the beneficial tax treatment
afforded Incentive Stock Options.
It is your responsibility to be aware of the date the Option terminates.
(g)    Change in Control. In the event of a Change in Control, your Option will
immediately become 100% exercisable and remain exercisable for the remaining
term of the grant, up to a maximum of 10 years, but only if either: (i) the
Option is not assumed, converted or replaced by the successor entity to the
Company or (ii) within 24 full calendar months following the effective date of
the Change in Control, your employment is either involuntarily terminated by the
Company (which term includes, for purposes of this Section 3(g), any Related
Company and any successor entity) other than for Cause (as defined above in
Section 3(d)) or voluntarily terminated by you for Good Reason.
“Good Reason” means, without your express written consent, the occurrence of any
one or more of the following events:
i.    a material reduction in your authority, duties, or responsibilities
existing immediately prior to the Change in Control;


ii.    within two years following a Change in Control, the Company's requiring
you to be based at a location that is at least 50 miles farther from your
primary residence immediately prior to a Change in Control than is such
residence from the Company's headquarters immediately prior to a Change in
Control, except for required travel on the Company's business to an extent
substantially consistent with your business obligations as of the Grant Date;


iii.    a material reduction by the Company of your base salary as in effect
immediately prior to the Change in Control;

3

--------------------------------------------------------------------------------








iv.    a material reduction in the benefits coverage in the aggregate provided
to you immediately prior to the Change in Control; provided, however, that
reductions in the level of benefits coverage will not be deemed to be “Good
Reason” if your overall benefits coverage is substantially consistent with the
average level of benefits coverage of other executives who have positions
commensurate with your position at the acquiring company; or


v.    a material reduction in your level of participation, including your
target-level opportunities, in any of the Company's short- and/or long-term
incentive compensation plans in which you participate as of the Grant Date (for
this purpose a material reduction shall be deemed to have occurred if the
aggregate “incentive opportunities” are reduced by 10% or more); or a material
increase in the relative difficulty of the measures used to determine the
payouts under such plans; provided, however, that reductions in the levels of
participation or increase in relative difficulty of payout measures will not be
deemed to be “Good Reason” if your reduced level of participation or difficulty
of measures in each such program remains substantially consistent with the level
of participation or difficulty of the measures of some or all other executives
who have positions commensurate with your position at the acquiring company.
In no event will your resignation be for Good Reason unless: (A) an event set
forth above has occurred and you provide the Company with written notice thereof
within 30 days after you have knowledge of the occurrence or existence of such
event, which notice specifically identifies the event that you believe
constitutes Good Reason, and (B) the Company fails to correct the event so
identified in all material respects within 30 days after receipt of such notice.
4.    Securities Law Compliance. Notwithstanding any other provision of this
grant, you may not exercise the Option unless the Shares issuable upon exercise
are registered under the Securities Act or if the Company has determined that
such exercise and issuance would be exempt from the registration requirements of
the Securities Act. The exercise of the Option must also comply with other
applicable laws and regulations governing the Option, and you may not exercise
the Option if the Company determines that such exercise would not be in
compliance with such laws and regulations.
5.    Incentive Stock Option Qualification. If your Option is designated as an
Incentive Stock Option in your Grant Notice, all or a portion of the Option is
intended to qualify as an Incentive Stock Option under federal income tax law.
However, the Company does not represent or guarantee that the Option qualifies
as such.
If the Option has been designated as an Incentive Stock Option and the aggregate
Fair Market Value (determined as of the Grant Date) of the shares of Common
Stock subject to the portions of the Option and all other Incentive Stock
Options you hold that first become exercisable during any calendar year exceeds
$100,000, any excess portion will be treated as a Nonqualified Stock Option,
unless the Internal Revenue Service changes the rules and regulations governing
the $100,000 limit for Incentive Stock Options. In addition, a portion of the
Option may be treated as a Nonqualified Stock Option if certain events cause
exercisability of the Option to accelerate.
6.    Notice of Disqualifying Disposition. To the extent the Option has been
designated as an Incentive Stock Option, to obtain certain tax benefits afforded
to Incentive Stock Options, you must hold the Shares issued upon the exercise of
the Option for two years after the Grant Date and one year after the date of
exercise. If shares of stock obtained upon exercise of an Incentive Stock Option
are tendered to pay the exercise price for another option less than one year
after the exercise date of the Incentive Stock

4

--------------------------------------------------------------------------------




Option, the tender will be considered a disqualifying disposition. You may be
subject to the alternative minimum tax at the time of exercise. You should
obtain tax advice when exercising the Option and prior to the disposition of the
Shares. By accepting an Option designated as an Incentive Stock Option, you
agree to promptly notify the Company if you dispose of any of the Shares within
one year from the date you exercise all or part of the Option or within two
years from the Grant Date.
7.    Method of Exercise. You may exercise the Option by giving notice to the
Company or a brokerage firm designated or approved by the Company, in form and
substance satisfactory to the Company, which will state your election to
exercise the Option and the number of Shares for which you are exercising the
Option. The notice must be accompanied by full payment of the exercise price for
the number of Shares you are purchasing. You may make this payment in any
combination of the following: (a) by cash; (b) by check acceptable to the
Company; (c) by tendering (either actually or by attestation) shares of Common
Stock you have owned for at least six months (if such holding period is
necessary to avoid a charge to the Company's earnings); (d) to the extent
permitted by law, by instructing a broker to deliver to the Company the total
payment required in accordance with procedures established by the Company; or
(e) by any other method permitted by the Committee.
8.    Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.
9.    Option Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ of,
or to continue any other relationship with, the Company or any Related Company
or limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without Cause.
10.    No Right to Damages. You will have no right to bring a claim or to
receive damages if you are required to exercise the vested portion of the Option
within three years of the Termination of Service or if any portion of the Option
is cancelled or expires unexercised. The loss of existing or potential profit in
Awards will not constitute an element of damages in the event of your
Termination of Service for any reason even if the termination is in violation of
an obligation of the Company or a Related Company to you.
11.    Binding Effect. The terms and conditions of this grant will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your beneficiaries, heirs, executors, administrators, successors and assigns.
12.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. (a) The Plan is discretionary in nature and may be suspended or
terminated by the Company at any time. (b) The grant of the Option is a one-time
benefit that does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options. (c) All determinations with
respect to any such future grants, including, but not limited to, the times when
options will be granted, the number of shares subject to each option, the option
price, and the time or times when each option will be exercisable, will be at
the sole discretion of the Company. (d) Your participation in the Plan is
voluntary. (e) The value of the Option is an extraordinary item of compensation
that is outside the scope of your employment contract, if any. (f) The Option is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. (g) The
vesting of the Option ceases upon your Termination of Service for any reason
except as may otherwise be explicitly provided in the Plan, the terms and

5

--------------------------------------------------------------------------------




conditions of this grant, or otherwise permitted by the Committee. (h) The
future value of the Shares underlying the Option is unknown and cannot be
predicted with certainty. (i) If the Shares underlying the Option do not
increase in value, the Option will have no value.
13.     Employee Data Privacy. By receiving this award, you: (a) authorize the
Company and your employer, if different, and any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of the Option and the administration
of the Plan; (b) waive any data privacy rights you may have with respect to such
information; and (c) authorize the Company and its agents to store and transmit
such information in electronic form.
14.     Section 409A. The Option is intended to be exempt from the requirements
of section 409A of the U.S. Internal Revenue Code (“Section 409A”) and shall be
interpreted, operated and administered in a manner consistent with such
intention. To the extent that the Company determines that the Option is subject
to Section 409A and fails to comply with the requirements of Section 409A, the
Company reserves the right (without any obligation to do so) to unilaterally
amend, restructure, terminate or replace the Option in order to cause the Option
to either not be subject to Section 409A or to comply with the applicable
provisions of Section 409A.



6